United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.Z., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Madison, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1031
Issued: November 9, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 19, 2016 appellant filed a timely appeal from a November 19, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her bilateral
carpal tunnel syndrome was causally related to factors of her federal employment.
FACTUAL HISTORY
On August 7, 2015 appellant, then a 51-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that she sustained bilateral carpal tunnel syndrome as a
result of repetitively delivering mail, opening bags, working on the deck, and working as a mail
1

5 U.S.C. § 8101 et seq.

handler for the past nine years. She first became aware of her condition on October 14, 2008 and
realized it resulted from her employment in June 2015. Appellant stopped work on
August 5, 2015. In a handwritten statement, she explained that the pain started after repeatedly
opening bags, working on the deck, and moving equipment. Appellant indicated that she tried
acupuncture and occupational medicine, but it did not help.
In a July 30, 2015 report, Dr. Abhishek Julka, an orthopedic hand surgeon, noted that he
treated appellant for bilateral carpal tunnel syndrome, moderate on right and mild on the left. He
reported that he could not say that appellant’s carpal tunnel was caused by work, but it could
have been aggravated by repetitive activities.
Dr. Julka provided an August 18, 2015 work status note which indicated that appellant
was his patient and would need to be excused from work because she was recovering from carpal
tunnel syndrome. He noted that appellant would be reevaluated in four weeks.
By letter dated August 27, 2015, OWCP advised appellant that the evidence of record
was insufficient to establish her claim. It requested that appellant provide a detailed description
of the employment activities which she believed contributed to her condition and submit medical
evidence to establish that she sustained a diagnosed condition as a result of the described
employment activities. Appellant was afforded 30 days to submit the additional evidence.
In a September 22, 2015 report, Dr. Julka indicated that appellant was examined and
could return to work with restrictions of no lifting, pushing, or pulling more than 40 pounds and
a maximum of eight hours per day.
OWCP denied appellant’s claim by decision dated November 19, 2015. It accepted that
appellant was employed as a mail handler and was diagnosed with bilateral carpal tunnel
syndrome, but denied her occupational disease claim as the medical evidence submitted was
insufficient to establish that her medical condition was causally related to factors or her federal
employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence2 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.3
In an occupational disease claim, appellant’s burden requires submission of the
following: (1) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; (2) medical evidence
2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

3

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).

2

establishing the presence or existence of the disease or condition for which compensation is
claimed; and (3) medical evidence establishing that the diagnosed condition is causally related to
the employment factors identified by the employee.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.5 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.6
ANALYSIS
Appellant alleged that she developed bilateral carpal tunnel syndrome as a result of her
repetitive duties as a mail handler. OWCP denied appellant’s claim because the medical
evidence submitted failed to establish that her bilateral carpal tunnel syndrome resulted from her
employment. The Board finds that appellant has failed to meet her burden of proof to establish
that her diagnosed condition was causally related to factors of her employment.
Dr. Julka examined appellant and provided reports dated July 30 to September 22, 2015
which indicated that he treated appellant for bilateral carpal tunnel syndrome. He reported that
he could not opine that appellant’s condition was caused by work, but explained that carpal
tunnel syndrome could have been aggravated by repetitive activities. Dr. Julka provided an
August 18, 2015 work status note which requested that appellant be excused from work because
she was recovering from carpal tunnel syndrome. In a September 22, 2015 work status note, he
authorized appellant to return to work with restrictions.
Dr. Julka did not provide any opinion on the cause of appellant’s condition except his
notation that it could have been aggravated by repetitive activities. The Board has held that
medical opinions that are speculative or equivocal in character are of diminished probative
value.7 Moreover, Dr. Julka neither described any of appellant’s employment duties, nor
explained how appellant’s employment caused or contributed to her bilateral carpal tunnel
syndrome. The Board has found that rationalized medical opinion evidence must relate to
specific employment factors identified by the claimant to the claimant’s condition, with stated
reasons by a physician.8 Because Dr. Julka’s reports failed to explain how appellant’s bilateral
carpal tunnel syndrome was causally related to factors of her employment, his reports are
insufficient to establish appellant’s claim.

4

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

5

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

7

D.D., 57 ECAB 734, 738 (2006); Kathy A. Kelley, 55 ECAB 206 (2004).

8

L.F., Docket No. 10-2287 (issued July 6, 2011); Solomon Polen, 51 ECAB 341 (2000).

3

The mere fact that work activities may produce symptoms revelatory of an underlying
condition does not raise an inference of an employment relation. Such a relationship must be
shown by rationalized medical evidence of a causal relation based upon a specific and accurate
history of employment conditions which are alleged to have caused or exacerbated a disabling
condition.9 Because appellant has failed to provide such rationalized medical evidence, she has
not met her burden of proof to establish her occupational disease claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that her
bilateral carpal tunnel syndrome was causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the November 19, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 9, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

Patricia J. Bolleter, 40 ECAB 373 (1988).

4

